Case 7:19-cv-09717-VB Document9 Filed 12/03/19 Page 1of1

Representing Management Exclusively in Workplace Law and Related Litigation

 

Jackson Lewis P.C. ALBANY, NY GREENVILLE, $C MONMOUTH COUNTY, XJ. RALEIGH, NC
a a 44 South Broadway ALBUQUERQUE, NM = HARTFORD, CT MORRISTOWN, NJ RAPID CITY, SD
ac kson | ewl Ss 44th Floor ATLANTA, GA HONOLULU, HI" NEW ORLEANS, LA RICHMOND, VA
J ® . : AUSTIN, TX HOUSTON, TX NEW YORK, NY SACRAMENTO, CA
White Plains, New York 10601 e : i x
BALTIMORE, MD INDIANAPOLIS, IN NORFOLK, VA SALT LAKE CITY, UT
Tel 914 872-8060 BIRMINGHAM, AL JACKSONVILLE, FL OMAHA, NE SAN DIEGO, CA
Fax 914 946-1216 BOSTON, MA KANSAS CITY REGION ORANGE COUNTY, CA SAN FRANCISCO, CA
Www.jacksonlewis.com CHICAGO, IL LAS VEGAS, NV ORLANDO, FL SAN JUAN, PR
CINCINNATI, OH LONG ISLAND, NY PHILADELPHIA, PA SEATTLE, WA
CLEVELAND, OH LOS ANGELES, CA PHOENIX, AZ ST. LOUIS, MO
DALLAS, TX MADISON, WI PITTSBURGH, PA TAMPA, FL
DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
DIRECT DIAL: (914) 872-6920 DETROIT, MI MILWAUKEE, WI PROVIDENCE, RI
EMAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM GRAND RAPIDS, MI = MINNEAPOLIS, MN
“through an affiliation with Jackson Lewis P.C., a Law Corporation
December 3, 2019

VIA ECF
The Honorable Vincent L, Briccetti
United States District Court, Southern District of New York
300 Quarropas Street, Room 630
White Plains, New York 10601
Re: Owen Harty v. Chatham White Plains RI
LLC
Case No. 19-cv-09717 (VB)
Dear Judge Briccetti:

This firm represents Defendant, Chatham White Plains RI LLC, and was recently
retained in the above-referenced matter. This letter is written pursuant to Rule 1(G) of Your
Honor’s Individual Practice Rules, to request an extension of the deadline for Defendant to answer,
move or otherwise respond to the Complaint through and including December 30, 2019.

Plaintiff's counsel consents to this request. This request is made in light of our
recent retention so that we will have sufficient time to review and analyze the allegations in this
Complaint, speak with pertinent witnesses, review relevant documents, and determine an
appropriate response. In addition, the parties are interested in exploring a potential resolution of
this matter without further judicial intervention. This is Defendant’s first request for an extension
of this deadline. No other deadlines have been scheduled in this case.

Thank you for your consideration of this request.
Respectfully submitted,

JACKSON LEWIS P.C.

By: /s/ Joseph J. DiPalma
Joseph J. DiPalma
